Citation Nr: 0505517	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  97-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Propriety of the initial 30 percent evaluation for 
residual skin scars of the face, trunk, back, legs, and arms 
due to staph infection with folliculitis and furunculosis; 
effective from December 5, 1995 to August 30, 2002.

2.  Entitlement to an increased evaluation for residual deep 
skin scars of the back and trunk from a staph infection with 
folliculitis and furunculosis, evaluated as 30 percent 
disabling effective from August 30, 2002.

3.  Entitlement to an increased evaluation for facial 
disfigurement due to residual skin scars from a staph 
infection with folliculitis and furunculosis, evaluated as 30 
percent disabling effective from August 30, 2002.

4.  Entitlement to a compensable evaluation for residual 
superficial skin scars of the legs and arms with folliculitis 
and furunculosis, effective from August 30, 2002.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served from October 1959 to April 1960 and from 
August 1960 to June 1962.

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted entitlement to service 
connection for the veteran's multiple scars resulting from a 
staph infection.  This disorder was evaluated as 10 percent 
disabling.  In addition, the RO determined that the veteran 
had not submitted the requisite new and material evidence 
required to reopen previously denied claims for entailment to 
service connection for a low back disability and post-
traumatic stress disorder (PTSD).  The veteran appealed these 
determinations.

In May 2000, the Board of Veterans' Appeals (Board) remanded 
this case in order that misplaced evidence in the possession 
of VA could be re-incorporated into the veteran's claims 
file.  Such action was completed by the RO and the case was 
returned to the Board.  In January 2001, the Board determined 
that the veteran had presented the requisite new and material 
evidence required to reopen his claim for entitlement to 
service connection for PTSD.  All other issues were remanded 
for development of the medical and service evidence.

By rating decision of May 2002, the RO granted an increased 
evaluation for the veteran's multiple staph scars.  This 
disorder was evaluated as 30 percent disabling.  The case was 
then returned for appellate consideration.

The Board issued a decision in January 2003 that granted 
multiple increased evaluations for the veteran's residual 
staph scars.  These increased evaluations were implemented by 
a rating decision issued by the RO in February 2003.  In 
addition, the Board denied entitlement to service connection 
for PTSD and found that new and material evidence had not 
been presented to reopen a claim for service connection for a 
back disability.  

The veteran appealed these determinations to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued an order that vacated the decision of January 
2003 and remanded the case to the Board for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case it appears that the veteran has not been 
provided adequate notification addressing the evidence 
necessary to substantiate his claims on appeal, and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with this claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
veteran must be provided the above notice prior to 
consideration of the issues on appeal.

Since the Board last reviewed this case in connection with 
the issues on appeal, a large amount of evidence, apparently 
pertinent to the issues on appeal, has been incorporated into 
the claims file.  This evidence has not been reviewed by an 
Agency of Original Jurisdiction (AOJ) in connection with the 
current claims.  Such a review should be conducted on remand.

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claims on 
appeal; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.  

2.  Thereafter, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




